IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-10732
                           Summary Calendar


ELBERT SILAS GREEN,

                                             Plaintiff-Appellant,

versus

R O LAMPERT, SR, Warden; JANE DOE, Administrative Personnel of the
John Middleton Transfer Facility; JOHN DOE, Administrative
Personnel of the John Middleton Transfer Facility; WAYNE SCOTT,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION
                                         Defendants-Appellees


           Appeal from the United States District Court
                for the Northern District of Texas
                         No. 1:97-CV-12-BA


                           August 4, 1999

Before HIGGINBOTHAM, JONES, AND DENNIS, Circuit Judges.

PER CURIAM:*

      This appeal concerns Elbert Silas Green’s allegation that he

was   unconstitutionally   denied   access    to   the   courts   by   the

inadequacy of the law library in a facility at which he was

incarcerated.    This inadequacy, he alleges, prevented him from

filing a 28 U.S.C. § 2254 habeas petition, which would have argued

that his trial attorney had performed ineffectively by failing to

call four eyewitnesses who would have presented an affirmative

“medical” defense.

      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     A magistrate judge, acting pursuant to Spears v. McCotter, 766
F.2d 179 (5th Cir. 1985), concluded that Green had failed to show

that the allegedly inadequate library prejudiced his legal position

in his criminal case or in the present case.            After receiving

various responsive pleadings, the magistrate judge dismissed the

complaint with prejudice as frivolous, because Green had still

failed to allege any specific facts to establish that inadequacies

in the law library prejudiced him in a legal proceeding, as

required by Lewis v. Casey, 518 U.S. 343 (1996).          Green filed a

timely   notice   of    appeal   after   his   motion    for   judgment

notwithstanding the verdict was denied.

     The magistrate judge’s conclusion that Green has shown no

prejudice is correct.    To prevail under Lewis v. Casey, a prisoner

must show actual injury.    See Ruiz v. United States, 160 F.3d 273,

275 (5th Cir. 1998).    Green’s own allegations reflect that during

the relevant period of incarceration, he still had pending a state

habeas application.    Even if Green could have researched and filed

his § 2254 petition during that period, the petition, if filed,

would almost surely have been dismissed without prejudice for

failure to exhaust state remedies.       See Rose v. Lundy, 455 U.S.
509, 522 (1982) (requiring dismissal of § 2254 petitions containing

unexhausted claims).

     AFFIRMED.




                                   2